 1                      IN THE UNITED STATES DISTRICT COURT
 2
                              FOR THE DISTRICT OF ALASKA
 3

 4
       ELIZABETH BAKALAR,
 5
                            Plaintiff,                Case No. 3:19-cv-00025-JWS
 6

 7            vs.
                                                     ORDER GRANTING JOINT
 8
       MICHAEL J. DUNLEAVY, in his                    MOTION RE SUMMARY
 9     individual and official capacities;          JUDGMENT BRIEFING AND
       TUCKERMAN BABCOCK; and the                    DISCOVERY DEADLINES
10
       STATE OF ALASKA,
11
                            Defendants.
12

13

14
                    Upon consideration of the Parties’ Joint Motion Re Summary Judgment
15
     Briefing and Pretrial Deadlines, the joint motion is GRANTED. It is ordered that:
16

17                  By September 17, 2021, Defendants shall file a combined reply in
18   support of their summary judgment motion (Dkt. 56) and opposition to Plaintiff’s
19
     summary judgment motion (Dkt. 76).
20

21
                    By October 8, 2021, Plaintiff shall file her reply in support of her

22   summary judgment motion.
23
                    Within 10 days of Court’s final ruling on the summary judgment
24
     motions, the Parties shall submit a schedule containing deadlines for completion of
25

26   discovery and filing of motion in limine. Such schedule should be approximately 60
27
     days.
28




             Case 3:19-cv-00025-JWS Document 83 Filed 08/20/21 Page 1 of 2
 1                   IT IS SO ORDERED this 20th day of August, 2021, at Anchorage,
 2
     Alaska.
 3

 4
                                                                    /s/ John W. Sedwick
 5                                                                JOHN W. SEDWICK
                                                            Senior United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Bakalar v. Dunleavey, et al.                                               Case No. 3:19-cv-00025-JWS
     Order Granting Joint Motion re Summary Judgment Briefing and Discovery Deadlines                Page 2
             Case 3:19-cv-00025-JWS Document 83 Filed 08/20/21 Page 2 of 2
